995 F.2d 1067
144 L.R.R.M. (BNA) 2936
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TRADE CONTRACTING CO., INC., Respondent.
No. 92-5777.
United States Court of Appeals, Sixth Circuit.
June 1, 1993.

Before:  MARTIN and BOGGS, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Trade Contracting Co., Inc., Royal Oak, Michigan, its officers, agents, successors, and assigns, enforcing its order dated November 7, 1991, in Case No. 7-CA-31851, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Trade Contracting Co., Inc., Royal Oak, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

4
(a) Refusing to bargain with Local 1132, Northern Michigan District Council of the United Brotherhood of Carpenters & Joiners of America, AFL-CIO, as the limited exclusive bargaining representative of the employees in the bargaining unit.


5
(b) Failing and refusing to adhere to the terms of its collective-bargaining agreement with the Union by failing and refusing to make contractually required fringe benefit contributions and to submit fringe benefit reports, and by failing to remit to the Union the union dues withheld from employees' pay as the contract requires.


6
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


7
2. Take the following affirmative action necessary to effectuate the policies of the Act.


8
(a) Abide by the terms of the collective-bargaining agreement with the Union, including, but not limited to, its provisions governing fringe benefit funds and wages.


9
(b) Make whole the unit employees for any loss of benefits suffered as a result of the Respondent's failure to abide by the terms of its collective-bargaining agreement with the Union, including making required fringe benefit contributions and reimbursing employees for any expenses ensuing from the failure to make the fringe benefit contributions, in the manner set forth in the remedy section of the Board's decision.


10
(c) Remit to the Fund office the union dues deducted from the employees' pay with interest, in the manner set forth in the remedy section of the Board's decision.


11
(d) Preserve and, on request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amounts due under the terms of this Judgment.


12
(e) Post at its facility in Royal Oak, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


13
(f) Notify the Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

14
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

15
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


16
WE WILL NOT refuse to bargain with Local 1132, Northern Michigan District Council of the United Brotherhood of Carpenters & Joiners of America, AFL-CIO, as the limited exclusive bargaining representative of the employees in the bargaining unit.


17
WE WILL NOT fail and refuse to adhere to the terms of our collective-bargaining agreement with the Union by failing to make fringe benefit contributions, failing to submit fringe benefit reports, and by failing to remit to the Union the union dues withheld from employees' pay as the contract requires.


18
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


19
WE WILL adhere to the terms of our collective-bargaining agreement with the Union, including, but not limited to, its provisions governing fringe benefit contributions and union dues remittance.


20
WE WILL make whole the unit employees for any loss of benefits suffered as a result of our failure to abide by the terms of our collective-bargaining agreement with the Union, including making required payments to the employees' fringe benefit funds and reimbursing employees for any expenses ensuing from the failure to make benefit contributions.


21
WE WILL remit to the Union with interest the union dues deducted from employees' pay.


22
TRADE CONTRACTING CO., INC.


23
(Employer)


24
Dated ________ By ______________________________


25
(Representative) (Title)


26
This is an official notice and must not be defaced by anyone.


27
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.